Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 1 of 20 PageID #: 253




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

 BIODELIVERY SCIENCES INTERNATIONAL, )
 INC. and ARIUS TWO, INC.,            )
                                      )
                  Plaintiffs,         )
                                      )
         v.                           )                     C.A. No. 19-444 (CFC)
                                      )
 CHEMO RESEARCH, S.L., INSUD PHARMA   )
 S.L., INTELGENX CORP., and INTELGENX )
 TECHNOLOGIES CORP.,                  )
                                      )
                  Defendants.         )


                                [PROPOSED] SCHEDULING ORDER


         This          day of __________ 2019, the Court having conducted an initial Rule 16(b)

  scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after

  discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

  or binding arbitration:

         IT IS ORDERED that:

         1.      Relevant Deadlines and Dates. All relevant deadlines and dates established by

  this Order are set forth in the chart attached as Exhibit A.

         2.      Rule 26(a)(1) Initial Disclosures. The parties shall make their initial disclosures

  required by Federal Rule of Civil Procedure 26(a)(1) on or before June 14, 2019. The parties

  shall also make their initial disclosures pursuant to Paragraph 3 of the Delaware Default Standard

  for Discovery on June 21, 2019.

         3.      Disclosure of Asserted Claims and Infringement Contentions.

                 (a)        The Accused Product is Defendants’ generic buprenorphine buccal film,

         75 mcg, 150 mcg, 300 mcg, 450 mcg, and 900 mcg as identified in Defendants’ January
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 2 of 20 PageID #: 254




        31, 2019, Notice Letter and Plaintiffs’ Complaint for Patent Infringement (D.I. 1). The

        Asserted Patents are U.S. Patent Nos. 8,147,866; 9,655,843; and 9,901,539, also

        identified in Defendants’ January 31, 2019 Notice Letter and Plaintiffs’ Complaint

        (D.I. 1).

                (b)      On or before June 19, 2019, Defendants shall produce the complete

        Abbreviated New Drug Application(s) (“ANDA(s)”) at issue in this case pursuant to

        Paragraph 4(b) of the Delaware Default Standard.

                (c)      On or before July 24, 2019, Plaintiffs shall serve on Defendants their

        “Disclosure of Asserted Claims and Infringement Contentions,” pursuant to Paragraph

        4(c) of the Delaware Default Standard, which shall contain the following information:

                        i.     Each claim of each asserted patent that is allegedly infringed by

                defendant, including for each claim the applicable statutory subsections of 35

                U.S.C. § 271 asserted;

                       ii.     A chart identifying specifically where and how each limitation of

                each asserted claim is found within each Accused Product;

                      iii.     For each claim alleged to have been indirectly infringed, an

                identification of any direct infringement and a description of the acts of the

                alleged indirect infringer that contribute to or are inducing that direct

                infringement. Insofar as alleged direct infringement is based on joint acts of

                multiple parties, the role of each such party in the direct infringement must be

                described;

                      iv.      Whether each limitation of each asserted claim is alleged to be

                present literally or under the doctrine of equivalents in the Accused



                                                2
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 3 of 20 PageID #: 255




                Instrumentality; and

                      v.             For any patent that claims priority to an earlier application, the

                priority date to which each asserted claim is alleged to be entitled.

         4.     Document Production Accompanying Disclosure of Asserted Claims and

  Infringement Contentions.          With the “Disclosure of Asserted Claims and Infringement

  Contentions,” Plaintiffs shall produce to Defendants or make available for inspection and

  copying:

                (a)     Documents (e.g., contracts, purchase orders, invoices, advertisements,

         marketing materials, offer letters, beta site testing agreements, and third party or joint

         development agreements) sufficient to evidence each discussion with, disclosure to, or

         other manner of providing to a third party, or sale of or offer to sell, or any public use of,

         the claimed invention prior to the date of application for the asserted patent(s);

                (b)        All documents evidencing the conception, reduction to practice, design,

         and development of each claimed invention, which were created on or before the date of

         application for the asserted patent(s) or the priority date identified pursuant to

         paragraph 3(c)(v) of this Order, whichever is earlier;

                (c)     A copy of the file history for each asserted patent;

                (d)     All documents evidencing ownership of the patent rights by Plaintiffs; and

                (e)     All agreements, including licenses, transferring an interest in any asserted

                           patent.

  The producing party shall separately identify by production number the documents that

  correspond to each category set forth in this paragraph. A party’s production of a document as

  required by this paragraph shall not constitute an admission that such document evidences or is



                                                      3
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 4 of 20 PageID #: 256




  prior art under 35 U.S.C. § 102.

         5.      Invalidity Contentions. On or before August 26, 2019, Defendants shall serve on

  Plaintiffs their “Invalidity Contentions,” pursuant to Paragraph 4(d) of the Delaware Default

  Standard, which shall contain the following information:

                 (a)    The identity of each item of prior art that the party alleges anticipates each

         asserted claim or renders the claim obvious. Each prior art patent shall be identified by

         its number, country of origin, and date of issue. Each prior art publication shall be

         identified by its title, date of publication, and, where feasible, author and publisher. Each

         alleged sale or public use shall be identified by specifying the item offered for sale or

         publicly used or known, the date the offer or use took place or the information became

         known, and the identity of the person or entity which made the use or which made and

         received the offer, or the person or entity which made the information known or to whom

         it was made known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall be

         identified by providing the name of the person(s) from whom and the circumstances

         under which the invention or any part of it was derived. For pre-AIA claims, prior art

         under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or

         entities involved in and the circumstances surrounding the making of the invention before

         the patent applicant(s);

                 (b)    Whether each item of prior art anticipates each asserted claim or renders it

         obvious. If obviousness is alleged, an explanation of why the prior art renders the

         asserted claim obvious, including an identification of any combinations of prior art

         showing obviousness;

                 (c)    A chart identifying specifically where and how in each alleged item of



                                                  4
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 5 of 20 PageID #: 257




         prior art each limitation of each asserted claim is found; and

                 (d)    Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under

         35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35

         U.S.C. § 112(a) of any of the asserted claims.

         6.      Document Production Accompanying Invalidity Contentions.                  With the

  “Invalidity Contentions,” Defendants shall produce or make available for inspection and

  copying:

                 (a)    A copy or sample of the prior art identified pursuant to paragraph 5(a) that

         does not appear in the file history of the patent(s) at issue. To the extent any such item is

         not in English, an English translation of the portion(s) relied upon shall be produced.

  The producing party shall separately identify by production number the documents that

  correspond to each category set forth in this paragraph.

         7.      Amendment to Contentions. Amendment of the Infringement Contentions or the

  Invalidity Contentions may be made only by order of the Court upon a timely showing of good

  cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the

  nonmoving party, support a finding of good cause include (a) recent discovery of material prior

  art despite earlier diligent search and (b) recent discovery of nonpublic information about the

  Accused Instrumentality which was not discovered, despite diligent efforts, before the service of

  the Infringement Contentions. In particular, as this is a Hatch-Waxman case, and the accused

  product is not publicly available, fact and expert discovery may reveal additional information

  about the accused product, including through expert testing, that could not be available at the

  time the initial infringement contentions were filed.       In such cases, good cause will be

  established and leave to amend contentions will be given. The duty to supplement discovery



                                                  5
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 6 of 20 PageID #: 258




  responses does not excuse the need to obtain leave of the Court to amend contentions.

          8.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

  parties, and to amend or supplement the pleadings, shall be filed on or before November 1,

  2019.

          9.      Discovery

                  (a)    Discovery Cut Off. All fact discovery in this case shall be initiated so that

          it will be completed on or before February 3, 2020.

                  (b)    Document Production.          Document production shall be substantially

          completed on or before November 22, 2019.

                  (c)    Access to Documents from Related Matter. Plaintiffs agree that

          Defendants in the above captioned action shall have access to the production documents

          produced by Plaintiffs in the Alvogen action, including Plaintiffs’ confidential

          information disclosed by Plaintiffs in that action, but excluding discovery related to the

          ANDA formulation in that matter.         This discovery should also include Plaintiffs’

          responses to interrogatories, Plaintiffs’ responses to requests for admission (but excluding

          responses disclosing the ANDA formation in the Alvogen action). Plaintiffs agree to

          provide to Defendant an initial production of these documents by July 22, 2019, and an

          updated production on December 20, 2019.           To the extent additional discovery is

          produced in the Alvogen action after December 23, 2019, Plaintiffs will produce those

          documents promptly. Plaintiffs also agree that Defendants will be able to use and rely

          upon any document produced from the Alvogen action as if they were produced in this

          case.

                  (d)    Requests for Admission. A maximum of fifty (50) requests for admission



                                                   6
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 7 of 20 PageID #: 259




        are permitted for each side.

               (e)     Interrogatories.

               A     maximum        of   thirty-five       (35)   interrogatories,   including   contention

               interrogatories, for the combined Chemo and Alvogen Defendants collectively,

               and thirty-five (35) interrogatories, including contention interrogatories, for

               Plaintiffs.

               (f)     Depositions.

                      i.       Limitations for Deposition Discovery.

                               1.        Plaintiffs’ Depositions [Not Disputed]

                                         a.      Fact Depositions

                                         Plaintiffs may take a total of seven (7) depositions upon

                               oral examination of individual fact witnesses of the Chemo

                               Defendants, and may further take a total of seven (7) depositions

                               upon oral examination of individual fact witnesses of the Alvogen

                               Defendants. All such depositions shall comport with Federal Rule

                               of Civil Procedure 30(d), i.e., each deposition is limited to one (1)

                               day of seven (7) hours.

                                         b.      30(b)(6) Depositions

                                         Plaintiffs may take one (1) deposition under Federal Rule

                               of Civil Procedure 30(b)(6) of the Chemo Defendants, and one (1)

                               deposition under Federal Rule of Civil Procedure 30(b)(6) of the

                               Alvogen Defendants.                For each Defendant group, the total

                               collective time for all topics for one or more witnesses designated



                                                       7
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 8 of 20 PageID #: 260




                               under Rule 30(b)(6) shall not exceed fourteen (14) hours.

                               2.     Defendants’ Depositions

                                      a.      Fact Depositions [Not Disputed]

                                      [Parties’ Proposal]

                                      The Chemo and Alvogen Defendants may take a combined

                               total of seven (7) depositions upon oral examination of individual

                               fact witnesses of Plaintiffs. The Chemo and Alvogen Defendants

                               are required to coordinate in the taking of the foregoing

                               depositions. Plaintiffs’ witnesses will not be deposed separately in

                               the Alvogen and Chemo actions.       In addition, each Defendant

                               group (i.e., the Alvogen Defendants on the one hand and the

                               Chemo Defendants on the other) may each take up to two (2)

                               additional individual fact depositions of Plaintiffs’ witnesses. All

                               such depositions shall comport with Federal Rule of Civil

                               Procedure 30(d), i.e., each deposition is limited to one (1) day of

                               seven (7) hours.

                                      b.      30(b)(6) Depositions [Disputed by the Parties]

                                      [Plaintiffs’ Proposal]1


  1
    [Plaintiff’s position] The schedule in the related Alvogen case (C.A. No. 18-1395) allows each
  party to take 14 hours of 30(b)(6) testimony from the other party. Given the Court’s ruling that
  discovery should be coordinated at the July 18th scheduling conference, BDSI had understood
  and submits that the Chemo and Alvogen Defendants should coordinate in taking these 14 hours
  of 30(b)(6) testimony; they can split the time however they wish. This testimony would be on
  top of the 11 potential fact depositions (or 77 hours of testimony) that the Court permitted
  Defendants to take at the scheduling conference. This is a significant amount of time given that
  there are only two inventors for the patents-in-suit, and BDSI is a small company.



                                                  8
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 9 of 20 PageID #: 261




                                        The Chemo and Alvogen Defendants may take a combined

                                 total of one (1) deposition under Federal Rule of Civil Procedure

                                 30(b)(6) of Plaintiffs, not to exceed fourteen (14) hours over one

                                 or more witnesses. The Chemo and Alvogen Defendants need to

                                 coordinate their topics such that they are not duplicative and that

                                 BDSI’s witness(es) on a given topic only appear(s) once.]

                                        [Defendants’ Proposal]2

                                        The Chemo and Alvogen Defendants may collectively take

                                 one (1) deposition under Federal Rule of Civil Procedure 30(b)(6)

                                 of Plaintiffs, not to exceed twenty-one (21) hours over one or

                                 more witnesses, provided that seven (7) of the twenty-one (21)

                                 allotted hours is reserved solely for the Chemo Defendants to

  The Chemo Defendants’ proposal of an additional 7 hours of 30(b)(6) testimony, or
  approximately 3 total days of 30(b)(6) testimony on top of the 11 fact depositions, is
  unreasonable as the validity issues in both cases are the same, and all the Defendants should
  coordinate. Further, Defendants’ argument that the additional hours are required because of their
  infringement issue is misplaced. Plaintiffs’ fact witnesses have no knowledge about Defendants’
  product or their non-infringement defenses, particularly as their ANDA is designated
  confidential and cannot be shared with Plaintiffs’ witnesses. It makes no sense to allow 7
  additional hours of 30(b)(6) testimony on topics for which the witnesses lack knowledge.
  2
    [Defendants’ Position] The parties’ dispute whether the 30(b)(6) deposition of Plaintiffs
  should be limited to 14 hours (as set in the Alvogen only schedule) or expanded, by 7 hours, to
  21 hours (with 7 hours reserved solely for the Chemo Defendants) to account for participation by
  the Chemo Defendants, who have non-overlapping defenses, including non-infringement
  defenses, not at issue in the Alvogen case. Plaintiffs have acknowledged this difference between
  the defendant groups (see, e.g., Rule 16 Tr. at 20:9-11), yet their proposal treats the Chemo and
  Alvogen Defendants as similarly situated in all respects. As depositions of Plaintiffs’ 30(b)(6)
  witnesses will relate to the Chemo Defendants’ non-overlapping defenses, the Chemo
  Defendants respectfully request separate allotted time to properly address these issues. It is likely
  that BDSI’s witnesses will have discoverable information concerning infringement issues given
  that BDSI’s infringement theories involve proving that the non-infringing features of Chemo’s
  ANDA Product are equivalent to the claim limitations.



                                                   9
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 10 of 20 PageID #: 262




                                address non-overlapping issues, such as the Chemo Defendants’

                                non-infringement defense, which needs to be conducted separately

                                to preserve confidentiality.3

                                3.       Interpreters [Not Disputed by the Parties]

                                For the above depositions, when an interpreter is required (i.e.,

                        when the deponent is not a native English speaker), each two (2) hours of

                        actual deposition time will count as one (1) hour toward the total time

                        permitted. If necessary, either party may petition the court for additional

                        depositions and/or time.       For purposes of this provision, the two

                        Defendant groups are defined as all Defendants in the Alvogen action on

                        the one hand, and all Defendants in this action (the Chemo Defendants),

                        on the other hand.

                      ii.       Location of Depositions.        Any party or representative (officer,

                 director, or managing agent) of a party filing a civil action in this District Court

                 must ordinarily be required, upon request, to submit to a deposition at a place

                 designated within this District. Exceptions to this general rule may be made by

                 order of the Court or by agreement of the parties. A defendant who becomes a

                 counterclaimant, cross-claimant, or third-party plaintiff shall be considered as

                 having filed an action in this Court for the purpose of this provision.

          10.    Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and
   3
     [Alvogen Defendants’ Position] – The Scheduling Order in the related Alvogen case, C.A. No.
   18-1395-CFC, provides for 14 hours of Rule 30(b)(6) deposition time. D.I. 19 at 3, C.A. No. 18-
   1395-CFC. The Alvogen Defendants would be unfairly prejudiced if this 14-hour period
   included non-infringement issues unique to the Chemo Defendants (that will be subject to a
   separate trial) as well as common issues relating to invalidity. Accordingly, the Alvogen
   Defendants request that the Court adopt the Chemo Defendants’ proposal.


                                                  10
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 11 of 20 PageID #: 263




   concise statements of facts. The Court will ignore any assertions of controverted facts and

   controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an

   attachment or exhibit, and/or case law or appropriate legal authority. See United States v.

   Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for truffles buried

   in briefs.”).

           11.     Application to Court for Protective Order.         Should counsel find it will be

   necessary to apply to the Court for a protective order specifying terms and conditions for the

   disclosure of confidential information, counsel should confer and attempt to reach an agreement

   on a proposed form of order and submit it to the Court on or before August 6, 2019.

           Any proposed protective order must include the following paragraph:

                         Other Proceedings. By entering this Order and limiting the
                         disclosure of information in this case, the Court does not
                         intend to preclude another court from finding that
                         information may be relevant and subject to disclosure in
                         another case. Any person or party subject to this Order
                         who becomes subject to a motion to disclose another
                         party’s information designated as confidential pursuant to
                         this Order shall promptly notify that party of the motion so
                         that the party may have an opportunity to appear and be
                         heard on whether that information should be disclosed.

           12.     Disputes Relating to Discovery Matters and Protective Orders. Should counsel

   find they are unable to resolve a dispute relating to a discovery matter or protective order, the

   parties shall contact the Court’s Case Manager to schedule an in-person conference/argument.

                   (a)      Unless otherwise ordered, by no later than 72 hours prior to the

           conference/argument, the party seeking relief shall file with the Court a letter, not to

           exceed three pages, outlining the issues in dispute and the party’s position on those

           issues. The party shall submit as attachments to its letter (1) an averment of counsel that

           the parties made a reasonable effort to resolve the dispute and that such effort included


                                                     11
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 12 of 20 PageID #: 264




          oral communication that involved Delaware counsel for the parties, and (2) a draft order

          for the Court’s signature that identifies with specificity the relief sought by the party.

          The party shall file concurrently with its letter a motion that in no more than one

          paragraph sets forth the relief sought.

                  (b)     By no later than 48 hours prior to the conference/argument, any party

          opposing the application for relief may file a letter, not to exceed three pages, outlining

          that party’s reasons for its opposition.

                  (c)     Two hard copies of the parties’ letters and attachments must be provided

          to the Court within one hour of e-filing the document(s). The hard copies shall comply

          with paragraphs 10 and 14 of this Order.

                  (d)     If a motion concerning a discovery matter or protective order is filed

          without leave of the Court that does not comport with the procedures set forth in this

          paragraph, the motion will be denied without prejudice to the moving party’s right to

          bring the dispute to the Court through the procedures set forth in this paragraph.

          13.     Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

   the Clerk an original and two copies of the papers. A redacted version of any sealed document

   shall be filed electronically within seven days of the filing of the sealed document.

          14.     Hard Copies. The parties shall provide to the Court two hard copies of all letters

   filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support

   of any such letters and briefs (i.e., appendices, exhibits, declarations, affidavits, etc.). This

   provision also applies to papers filed under seal. Exhibits and attachments shall be separated by

   tabs. Each exhibit and attachment shall have page numbers of some sort such that a particular

   page of an exhibit or attachment can be identified by a page number. The parties shall take all



                                                     12
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 13 of 20 PageID #: 265




   practical measures to avoid filing multiple copies of the same exhibit or attachment. The parties

   should highlight the text of exhibits and attachments they wish the Court to read. The parties are

   encouraged to include in an exhibit or attachment only the pages of the document in question that

   (1) identify the document (e.g., the first page of a deposition transcript or the cover page of a

   request for discovery) and (2) are relevant to the issue(s) before the Court.

          15.     Claim Construction Issue Identification.

          On or before August 16, 2019, the parties shall exchange a list of those claim

   term(s)/phrase(s) that they believe need construction and their proposed claim construction of

   those term(s)/phrase(s).    This document will not be filed with the Court. Subsequent to

   exchanging that list, the parties will meet and confer to prepare a Joint Claim Construction Chart

   to be filed no later than August 30, 2019. The Joint Claim Construction Chart, in Word format,

   shall be e-mailed simultaneously with filing to cfc_civil@ded.uscourts.gov. The text for the

   Joint Claim Construction Chart shall be 14-point and in Times New Roman or a similar typeface.

   The parties’ Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of

   the claim(s) in issue and should include each party’s proposed construction of the disputed claim

   language with citation(s) only to the intrinsic evidence in support of their respective proposed

   constructions. A separate text-searchable PDF of each of the patent(s) in issue shall be submitted

   with this Joint Claim Construction Chart. In this joint submission, the parties shall not provide

   argument. Each party shall file concurrently with the Joint Claim Construction Chart a “Motion

   for Claim Construction” that requests the Court to adopt the claim construction position(s) of that

   party set forth in the Joint Claim Construction Chart. The motion shall not contain any argument

   and shall simply state that the party “requests that the Court adopt the claim construction

   position[s] of [the party] set forth in the Joint Claim Construction Chart (D.I. [ ]).”



                                                     13
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 14 of 20 PageID #: 266




          16.     Claim Construction Briefing.

          Claim construction briefing and the Markman hearing will be consolidated with the

   Alvogen action. The Alvogen and Chemo Defendants must consolidate and coordinate joint

   opposition and sur-reply briefs. The Plaintiffs shall serve, but not file, their opening brief, not to

   exceed 5,500 words, on September 13, 2019. The Defendants shall serve, but not file, their

   answering brief, not to exceed 8,250 words, on October 11, 2019. The Plaintiffs shall serve, but

   not file, their reply brief, not to exceed 5,500 words, on October 29, 2019. The Defendants shall

   serve, but not file, their sur-reply brief, not to exceed 2,750 words, on November 18, 2019. The

   text for each brief shall be 14-point and in Times New Roman or a similar typeface. Each brief

   must include a certification by counsel that the brief complies with the type and number

   limitations set forth above. The person who prepares the certification may rely on the word

   count of the word-processing system used to prepare the brief. No later than November 26,

   2019, the parties shall file a Joint Claim Construction Brief.

          The parties shall copy and paste their untitled briefs into one brief, with their positions on

   each claim term in sequential order, in substantially the form below.

          JOINT CLAIM CONSTRUCTION BRIEF

          I.      Agreed-upon Constructions

          II.     Disputed Constructions

          A.      [TERM 1]

                  1.      Plaintiffs’ Opening Position

                  2.      Defendants’ Answering Position

                  3.      Plaintiffs’ Reply Position

                  4.      Defendants’ Sur-Reply Position



                                                    14
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 15 of 20 PageID #: 267




          B.       [TERM 2]

                   1.     Plaintiffs’ Opening Position

                   2.     Defendants’ Answering Position

                   3.     Plaintiffs’ Reply Position

                   4.     Defendants’ Sur-Reply Position

   Etc.   The parties need not include any general summaries of the law relating to claim

   construction. If there are any materials that would be submitted in an appendix, the parties shall

   submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint

   Claim Construction Brief. Citations to expert declarations and other extrinsic evidence may be

   made in the Joint Claim Construction Brief as the parties deem necessary, but the Court will

   review such extrinsic evidence only if the Court is unable to construe the disputed claim terms

   based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584

   (Fed. Cir. 1996). Declarations shall not contain legal argument or be used to circumvent the

   briefing word limitations imposed by this paragraph. The Joint Claim Construction Brief and

   Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

          17.      Hearing on Claim Construction. Beginning at _____ on December 20, 2019, the

   Court will hear argument on claim construction. Absent prior approval of the Court (which, if it

   is sought, must be done by joint letter submission no later than the date on which answering

   claim construction briefs are due to be served), the parties shall not present testimony at the

   argument, and the argument shall not exceed a total of three hours.

          18.      Disclosure of Expert Testimony.

                (a) Expert Reports. For the party with the initial burden of proof on the subject

                   matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on



                                                   15
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 16 of 20 PageID #: 268




                  or before February 19, 2020. The supplemental disclosure to contradict or rebut

                  evidence on the same matter identified by another party is due on or before

                  March 18, 2020. Reply expert reports from the party with the initial burden of

                  proof are due on or before April 15, 2020. No other expert reports will be

                  permitted without either the consent of all parties or leave of the Court. Along

                  with the submissions of the reply expert reports, the parties shall provide the dates

                  and times of their experts’ availability for deposition. Depositions of experts shall

                  be completed on or before June 5, 2020.

          19.     Case Dispositive Motions. No case or issue dispositive motions will be permitted

   in this Hatch-Waxman case tried to the bench.

          20.     Applications by Motions. Except as otherwise specified herein, any application to

   the Court shall be by written motion. Any non-dispositive motion should contain the statement

   required by Local Rule 7.1.1.

          21.     Pretrial Conference. On September 10, 2020, the Court will hold a Rule 16(e)

   final pretrial conference for validity issues for the Chemo and Alvogen Defendants, and any

   infringement issues for the Alvogen Defendants, in court with counsel beginning at 4:00 p.m.

   The parties shall file a joint proposed final pretrial order in compliance with Local Rule 16.3(c)

   no later than 5:00 p.m. on the third business day before the date of the final pretrial conference.

   Unless otherwise ordered by the Court, the parties shall comply with the timeframes set forth in

   Local Rule 16.3(d) for the preparation of the proposed joint final pretrial order. The joint pretrial

   order shall comply with paragraphs 10 and 14 of this Order. The parties may raise issues related

   to expert testimony in the pretrial order.




                                                    16
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 17 of 20 PageID #: 269




          There will be a separate pre-trial conference for trial on Chemo Defendants’ non-

   infringement claims in January ____, 2021, that complies with the above provisions.

          22.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

   requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

   be limited to three in limine requests, unless otherwise permitted by the Court. Each in limine

   request and any response shall contain the authorities relied upon; each in limine request may be

   supported by a maximum of three pages of argument and may be opposed by a maximum of

   three pages of argument, and the party making the in limine request may add a maximum of one

   additional page in reply in support of its request. If more than one party is supporting or

   opposing an in limine request, such support or opposition shall be combined in a single three-

   page submission (and, if the moving party, a single one-page reply). No separate briefing shall

   be submitted on in limine requests, unless otherwise permitted by the Court. Motions in limine

   shall comply with paragraphs 10 and 14 of this Order.

          23.     Compendium of Cases. A party may submit with any briefing two courtesy

   copies of a compendium of the selected authorities on which the party would like the Court to

   focus. The parties should not include in the compendium authorities for general principles or

   uncontested points of law (e.g., the standards for summary judgment or claim construction). An

   authority that is cited only once by a party generally should not be included in the compendium.

   An authority already provided to the Court by another party should not be included in the

   compendium. Compendiums of cases shall not be filed electronically with the Court, but a

   notice of service of a compendium of cases shall be filed electronically with the Court.

   Compendiums shall comply with paragraph 14 of this Order.




                                                  17
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 18 of 20 PageID #: 270




          24.     Trial. This matter is scheduled for a 5-day bench trial concerning validity issues,

   and infringement issues for the Alvogen Defendants, beginning at 8:30 a.m. on September 21,

   2020, with the subsequent trial days beginning at 8:30 a.m. The trial will be timed, as counsel

   will be allocated a total number of hours in which to present their respective cases.

          There will be a separate infringement 4-day bench trial involving Chemo Defendants’

   non-infringement claims on February 1, 2021.

          25.     ADR Process.       This matter is referred to a magistrate judge to explore the

   possibility of alternative dispute resolution.


                  SO ORDERED this _________ day of _____________, 2019.



                                                    The Honorable Colm F. Connolly
                                                    United States District Court Judge




                                                      18
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 19 of 20 PageID #: 271




                                 EXHIBIT A
Case 1:19-cv-00444-CFC-CJB Document 38-1 Filed 08/01/19 Page 20 of 20 PageID #: 272




                                    Summary of Case Schedule

                                   Event                                           Dates
  Complaint Filed                                                              March 1, 2019
  Answer Filed                                                                 April 19, 2019
  Plaintiffs’ Answer to Counterclaims                                          May 10, 2019
  Exchange Rule 26 Initial Disclosures                                         June 14, 2019
  Defendants Produce Their ANDA Under Paragraph 4(b) of the Default
                                                                               June 19, 2019
  Disclosures
  Default Standard Paragraph 3 Disclosures by Both Parties                     June 21, 2019
  Plaintiffs Provide Initial Production of Documents from
                                                                               July 22, 2019
  the Alvogen action
  Plaintiffs Provide Claim Chart Pursuant to Paragraph 4(c) of the Default
                                                                               July 24, 2019
  Standard
  Protective Order                                                             August 6, 2019
  Exchange List of Claim Terms for Construction and Proposed
                                                                              August 16, 2019
  Constructions
  Defendants’ Initial Invalidity Contentions Pursuant to Paragraph 4(d) of
                                                                              August 26, 2019
  the Default Standard
  Submit Joint Claim Construction Chart                                        August 30, 2019
  Plaintiffs to Serve Opening Claim Construction Brief                       September 13, 2019
  Defendants to Serve Answering Claim Construction Brief                      October 11, 2019
  Plaintiffs to Serve Reply Claim Construction Brief                          October 29, 2019
  Amendment of Pleadings                                                      November 1, 2019
  Defendants to Serve Sur-Reply Claim Construction Brief                     November 18, 2019
  Substantial Completion of Document Production                              November 22, 2019
  Parties to File Joint Claim Construction Brief and Joint Appendix of
                                                                             November 26, 2019
  Evidence
  Markman Claim Construction Hearing                                         December 20, 2019
  Plaintiffs Provide Supplemental Production of Documents from the
                                                                             December 20, 2019
  Alvogen action
  Close of Fact Discovery                                                     February 3, 2020
  Opening Expert Reports                                                      February 19, 2020
  Rebuttal Expert Reports                                                      March 18, 2020
  Reply Expert Reports                                                         April 15, 2020
  Close of Expert Discovery                                                     June 5, 2020
  Pretrial Conference for consolidated Validity Trial with Alvogen action    September 10, 2020
  5-Day Bench Trial Addressing Validity of Asserted Patents, consolidated
                                                                             September 21, 2020
  with Alvogen action
  Pretrial Conference for Infringement Trial in Chemo action                   January 2021
  4-Day Bench Trial Addressing Infringement of Asserted Patents in
                                                                              February 1, 2021
  Chemo action
  Thirty Month Stay Deadline                                                   August 1, 2021
